Citation Nr: 0618851	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-21 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as multiple chemical sensitivity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant served on active duty from June 1978 to March 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for a skin disorder claimed as multiple chemical 
sensitivity.  

In July 2004 the Board remanded this matter for further 
development.  Such has been completed and this matter is now 
returned to the Board for further consideration.

The veteran has submitted additional evidence after the most 
recent supplemental statement of the case was issued in May 
2005.  He submitted a waiver of RO review of this additional 
evidence in April 2006.  


FINDINGS OF FACT

The veteran's current skin disability was not manifest in 
service and is unrelated to service or any incident therein.  


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006), 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in October 2001.  A duty to assist letter was sent 
in November 2001, prior to the August 2002 rating decision.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  After the claim was 
denied in August 2002, additional duty to assist letters were 
issued by the appeals management center (AMC) in November 
2004 and April 2005.  The duty to assist letters, and the 
supplemental statement of the case issued in May 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The December 2004 VA 
examination provides an adequate medical opinion addressing 
the etiology of the claimed condition based on examination of 
the veteran and review of the claims file.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being denied for this 
issue, failure to provide such notice constitutes harmless 
error.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131  (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 
§ 3.303(d) (2005).  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102 
(2005).  When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

The veteran alleges he has a skin disorder as the result of 
exposure to chemicals while he was serving in the Coast 
Guard.  He indicates that his duty involved cleaning up 
hazardous chemical spills.  His DD Form 214 reflects that he 
was trained for such duty, as he was educated as an 
environmental damage controlman, and hazardous chemical 
training.

Service medical records reflect that his skin was normal on 
his June 1978 entrance examination, with no complaints of 
skin disease in the report of medical history.  Skin problems 
were first shown in a March 1981 physical examination in 
which he was noted to have had a rash on both arms for the 
past month, with scaly skin.  No diagnosis was made.   An 
April 1981 treatment record revealed complaints of possible 
poison oak exposure for two nights after exposure to an area 
with possible poison oak.  He had a bright red rash on both 
thighs and stomach.  The diagnosis was poison oak.  He was 
treated with calamine lotion.  Thereafter, service medical 
records make no reference to skin complaints.  

The veteran submitted a copy of an excerpt from a journal 
said to have been written by his mother, with an entry dated 
in February 1984 indicating that the veteran left work 
because he could not take the chemicals he was working with 
and had to quit.  

The earliest medical evidence of skin problems post-service 
is a December 1989 private dermatology record showing 
complaints of slightly itchy skin rash for the past three 
weeks during shift work.  The rash improved over the weekend.  
His work was noted to involve loading a vessel with hardwood 
chips and putting a caustic soda in it.  He had been doing 
this work for three weeks.  He had no previous history of 
dermatologic problems or skin cancer.  He did have a history 
of atophy in the past.  After an examination he was diagnosed 
with asteatotic eczema, atopic eczema and irritant contact 
dermatitis.  A January 1991 notation from the same clinic 
noted problems in the past year with an eczematous itchy 
dermatitis on his arms and legs.  He was treated with 
Cyclocort without much improvement and was diagnosed with 
atopic dermatitis.  

Most of the records documenting post-service treatment for 
skin complaints are shown to be private records.  These 
include an August 1995 private dermatology record that gave a 
three year history of atopic dermatitis and a May 1997 
hospital report in which the veteran was noted to have 
contact dermatitis with a constant rash that was now worse 
and was diagnosed as contact dermatitis with acute 
exacerbations.  

Lay statements submitted in August and September 1999 by 
individuals who served with the veteran noted that they and 
the veteran were exposed to various chemicals and petroleum 
based products including gasoline, benzene, diesel, ammonia 
and other such chemicals during active service.  Other lay 
evidence submitted by the veteran at various times during the 
course of the appeal includes photos of vessels, and chemical 
spills he cleaned up, the Coast Guard chemical protocol, as 
well as articles addressing dermatology problems, nickel 
allergies and chemical exposures.   

He continued to be diagnosed with atopic dermatitis in 
records from 1999.  In October 1999, his skin problems were 
said to be typically exacerbated by his contact with a 
variety of irritating agents such as solvents, chemicals and 
even fumes.  He was also noted to be worse in the summer when 
he sweats while wearing polyester clothing.  He was assessed 
with adult onset atopic dermatitis.  In November 1999 he 
underwent patch testing which showed positive reactions to 
nickel, neomycin, carba mix and formaldehyde.  He was 
assessed with contact allergy to nickel and Neomycin, atopic 
dermatitis and generalized urticarial and anaphylactic 
reaction to various fumes.  He was advised to go on a low 
nickel diet and avoid exposure to irritants such as solvents, 
detergents and chemicals.  

A December 1989 letter from a dermatologist indicated that 
she treated the veteran for dermatitis since he began work, 
with flare-ups during work.  The veteran was believed to have 
dermatitis which may be aggravated by chemical exposure at 
work.  

A May 2001 Social Security disability examination notes a 
history of the veteran's dermatitis problems beginning in 
1989 and progressively worsening over the past 12 years.  He 
also had 2 hospitalizations for anaphylactic reactions with 
the last one in 1987.  Following examination, the diagnosis 
was chronic severe atopic dermatitis with multiple allergies 
and history of occasional anaphylactic reactions.  

In December 2001 the veteran underwent allergy testing and 
was diagnosed with atopic dermatitis and rhinitis.  A 
December 2001 followup after the allergy testing diagnosed 
eczema verus atopic dermatitis versus dermatographism with 
hives.  He was also diagnosed with a chronic rhinitis with 
mixed allergic and irritant.  A follow up from January 2001 
gave the same diagnosis.  Various diagnoses were made of the 
skin complaints in 2002, with a March 2002 record diagnosing 
chronic severe eczema (atopic and contact), an April 2002 
record diagnosing atopic dermatitis and a May 2002 record 
diagnosing chronic eczema and hives.  Another May 2002 record 
gave a diagnosis of atopic dermatitis as did a September 2002 
record. 

In November 2002 he underwent an examination by a 
dermatologist who noted the veteran's complaints of exposure 
to chemicals in the service for 2 years.  He indicated that 
his rash was worsened by eating seafood or spicy food and was 
also worsened by chemical smells.  His skin problems had 
begun on his arms and legs and now spread to the entire body.  
Following physical examination, the dermatologist diagnosed 
dermatitis, but this was not atopic dermatitis.  This 
suggested a food allergy.  The rash was clearly a different 
pattern than atopic dermatitis and it actually looked 
psoriatic except that it spared the umbilicus and naval 
cleft.  This doctor did not have a clear diagnosis and needed 
to review the literature prior to returning an opinion.  A 
December 2002 letter by the dermatologist who conducted the 
November 2002 examination noted an impression that indicated 
the veteran had psoriasis and opined that the skin condition 
examined clearly was not atopic dermatitis.  

A January 2003 letter from the veteran's doctor to the 
veteran stated that biopsies performed of the skin showed no 
evidence of cancer or lupus.  The original biopsy showed 
classic psoriasis.  In October 2003, he was noted to have a 
history of atopic dermatitis but a biopsy recently showed 
psoriasis.  An October 2004 treatment record continued to 
diagnose psoriasis. 

None of the records up to this point were clear as to the 
exact cause of the veteran's skin problems.  

The report of a December 2004 VA examination included a 
review of the claims file and the Board's July 2004 remand, 
as well as an examination of the veteran.  The veteran gave a 
history of first developing a skin condition while in the 
service in 1981.  He indicated that he worked cleaning up 
hazardous chemical spills and also used aluminum working on 
an oil cutter.  He stated that after his initial skin rash, 
he developed skin problems while working as a civilian as an 
auto parts mechanic.  He indicated that exposure to solvents 
while in this job caused such severe skin problems that he 
had to quit his job due to too frequent flare ups.  He denied 
any skin trouble before service.  He indicated that the skin 
problem has worsened in the past year, and now had 
involvement over most of his body except for the palms, soles 
of his feet and top of his scalp.  He said that he was now 
more sensitive to chemicals and inhalers.  He had itching, 
burning and oozing wheals all over his body, as well as 
flaking and cracking.  He also had several episodes of 
anaphylaxis after using household cleaners which caused him 
to go to the emergency room.  His rash was worsened by 
exposure to petroleum based chemicals, but flare ups also 
occurred with inhalation or skin contact with multiple 
chemicals.  His medical records were noted to include recent 
biopsies diagnosing psoriasis and most recent records ruled 
out atopic dermatitis which was the long standing diagnosis 
in the 1980's and 1990's.  Thus he now was said to have more 
of a form of psoriasis than atopic dermatitis.  

Physical examination revealed most of his body was affected, 
with a large amount of erythematous plagues and wheals 
extending from his back to his buttocks.  He also had 
scattered areas affecting his entire face.  He also had 
flaking and excoriations affecting both arms and right knee.  
His chest was covered with erythema and plaques, but fewer 
wheals and less lesions than the arms or back.  His feet were 
also affected with dryness and cracking.  The diagnosis was 
probable psoriasis, based on private records with 80 to 85 
percent of the total body affected.  The examiner gave a 
medical opinion that the veteran's current skin condition was 
less than likely related to his military service or active 
duty.  There was only one notation in the service medical 
records that documented a rash present for more than one 
month in 1981, with no further notes in the military records 
for the remaining year he served before discharge in 1982.  
He then had no evidence of a skin problem until 1984 and the 
veteran himself reported working with solvents cleaning auto 
parts as a civilian.  Since there was no evidence of chronic 
skin problems throughout his military career and the chronic 
problems did not begin until 2 years after service, it would 
require speculation to relate his current psoriasis to the 
one rash found in the military.  Furthermore, psoriasis has 
no known etiology and if the current condition were in fact 
related to chemical sensitivity it was possible that his 
exposure to solvents in 1984 as a civilian caused the 
condition.  This examination is the first and only clear 
opinion of the etiology of the veteran's skin disorder based 
not only on examination and interview of the veteran, but 
also on review of the claims file. 

In July 2005 the veteran underwent a private dermatology 
examination.  He gave a history of initial exposure to a 
number of potential petrochemicals and other substances 
during his service.  He recalled his rash beginning around 
this time.  His skin condition was noted to have been 
evaluated on numerous occasions by various specialists 
including allergists and dermatologists and his most recent 
diagnosis from biopsy was noted to be suggestive of 
psoriasis.  The veteran brought a large number of records 
with him, which were reviewed, but lab results were not 
available.  He was noted to have had positive reactions to 
nickel, formaldehyde, Carba mix and Neosporin.  The biopsy 
was said to reveal psoriasis, but without any description of 
histological findings.  Following an examination, the 
clinical assessment was of a long history of intermittent and 
chronic dermatitis, suggestive of an eczematous process.  
Perhaps, given the result of his patch testing, this was 
consistent with a chronic contact allergy to formaldehyde.  
The doctor did not believe that a diagnosis of cutaneous T-
cell lymphoma had been excluded by biopsy.  In addition, 
parapsoriasis/psoriasis was possible.  The veteran did not 
present a condition typical of ordinary atopic dermatitis.  
The doctor stated that it was difficult to render a specific 
diagnosis at this time.  

Another record from July 2005 reflects that the veteran gave 
a 23 year history of chronic skin problems worse the past 10 
years, said to have begun from 1981 to the present.  The 
findings were suggestive of eczematous process, perhaps a 
chronic formaldehyde allergy.  The assessment was likely 
psoriasis versus atopic versus parapsoriasis.  An August 2005 
statement from a nurse stated that people with atopic 
dermatitis, such as the veteran were more susceptible to 
irritants found in a military.  She also discussed that 
psoriasis fluctuates with spontaneous remissions and 
relapses.  

In March 2006, the veteran underwent a VA skin consultation 
for a chief complaint of psoriasis.  He gave a history of an 
on and off rash from head to toe times 20 years.  Multiple 
biopsies had always shown dermatitis.  The doctor could not 
find any evidence of gene rearrangement or flow cytology on 
skin specimens.  Following physical examination, the 
impression was nonspecific very edematous, eczematous looking 
eruption.  This was cutaneous T-cell lymphoma until proven 
otherwise.  The doctor did not believe contact dermatitis 
could present itself in this way, even in a chronic fashion, 
thus the doctor obtained multiple biopsies as well as flow 
cytometry and gene rearrangement studies.  After completion 
of such studies and testing was done, the doctor in a March 
2006 report discussed the biopsy results and noted that one 
of the specimens were histologically consistent with mycosis 
fungoides.  Other specimens were nonspecific dermatitis as 
shown in the past.  The impression was that the veteran was 
with hypersensitive skin culminating in numerous systemic and 
cutaneous allergies.  He now also had a biopsy diagnosed as 
mycosis fungoides.  

Although the VA and private treatment records subsequent to 
the December 2004 VA examination now reflect a different 
diagnosis than that shown in the examination, the VA 
examination's etiology opinion clearly outweighs the findings 
and opinions shown in these records, as well as the earlier 
records, as the examination included a review of the records 
in the claims file in addition to examination of the veteran.  
The records from 2005 and 2006 do give a history of exposure 
to chemicals in the service, as well as skin problems in 
service.  However, this history appears to have been based on 
the veteran's verbal history, rather than review of the 
records in the claims file.  The December 2004 VA examination 
is noted to have included a review of the veteran's service 
medical records that included record of treatment for a rash, 
as well as the service personnel records and lay evidence 
reflecting likely chemical exposure.  The examiner in 
December 2004 also was able to review the records in the 
claims file reflecting skin problems after exposure to 
chemicals while the veteran was working after service.  Thus, 
the opinion of the examiner in December 2004 that the 
veteran's current skin problems are less likely than not 
related to service is the most probative evidence in this 
matter.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a skin disability 
is not warranted, and there is no doubt to be resolved, as 
the bulk of the evidence is unfavorable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


